DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group IV, claims 15-26, in the reply filed on 02/14/2022 is acknowledged.
Claims 1-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected product inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Claim Objections
Claims 20 and 22 are objected to because of the following informalities: “method of claim 15, further comprising printing a dielectric layer over an edge side of the one or more signal contact traces” (claim 20; emphasis added) and “operatively coupled to at least one of the one or more signal electrodes” (claim 22; emphasis added). The recitations of “the one or more signal contact traces” is not necessarily indefinite for a lack of antecedent basis, because exemplary claim 19 indicates the likely intended language. Claims 20 and 22 should be amended in line with claim 19 to instead recite: “method of claim 15, further comprising printing a dielectric layer over an edge side of ” (claim 20; emphasis added) and “operatively coupled to at least one ” (claim 22). Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkataramani et al. (US 5,834,880).
Regarding claim 15, Venkataramani discloses a wafer scale method for manufacturing a grid of phased array transducers (Title; Abstract; col. 1, lines 7-10) comprising: providing a piezoelectric layer (“top” layer, 128, of three layer piezoelectric body, 23/100) having a first side (fig. 3: bottom, as viewed, contacting electrode layer 104) and a second side (fig. 3, top as viewed, at top of piezoelectric body stack) (figs. 1-3; col. 3, lines 39-45); forming a plurality of ground contact traces (106, 108, 110, 112 and 34 on 30) along an elevational direction on the first side of the piezoelectric layer to define an acoustic array stack (23/100, body 100 is disclosed as being the same body as the body 23, used for making array 22: col. 7, lines 1-8), wherein each of the plurality of ground contact traces extends along an azimuthal direction (figs. 1-3; col. 1, lines 39-47; col. 5, lines 51-55; col. 7, lines 9-15); dicing the acoustic array stack along the elevational direction perpendicular to the ground contact traces to define individual transducer elements that are electrically isolated from one another (fig. 4; col. 7, lines 52-58; cols. 5-6, lines 64-67 and 1-4); dicing the acoustic array stack along the azimuthal direction through the ground contact traces to define strips (body sections between each of 36, 38, 40) of phased array transducers such that at least a portion of each of the plurality of ground contact traces is exposed along a side of the strips of the phased array transducers (fig. 4; col. 7, lines 59- 
Regarding claim 16, Venkataramani discloses the wafer scale method of claim 15, further comprising disposing a de- matching layer on the second side (top, as viewed) of the piezoelectric layer (fig. 1; col. 6, lines 53-56). Note: The Applicant’s disclosure has defined a “de-matching layer” broadly such that it “may include electrically conductive material having high acoustic impedance. Non-limiting examples of the materials for the de-matching layer 306 include tungsten carbide or other suitable materials that function as a node-material that acts to change the effective resonant frequency generated by the piezoelectric material of the piezoelectric layer” (instant Specification, par. 0047; emphasis added). Based upon the Applicant’s definition, any material that is not precisely frequency matched to the piezoelectric material would be considered a “de-matching” layer, as it would naturally “change the effective resonant frequency”.
Regarding claim 17, Venkataramani discloses the wafer scale method of claim 15, further comprising disposing one or more acoustic matching layers (80, 82) on the first side (bottom) of the piezoelectric layer, wherein the one or more acoustic matching layers are disposed on the plurality of ground contact traces (80 and 82 are disposed directly upon at least 34 on 30 and indirectly on 106, 108, 110, 112) (figs. 1-4; col. 5, lines 51-55; col. 6, lines 42-49).
Regarding claim 19, Venkataramani discloses the wafer scale method of claim 15, further comprising printing a plurality of signal traces  (32, 74, 116, 124) on an edge side of the acoustic array stack, such that the signal traces are disposed on an edge side of the piezoelectric layer, one or more signal contact traces, a de- matching layer, or a combination thereof (figs. 1-5; col. 5, lines 50-53; col. 7, lines 16-26).
Regarding claim 20, Venkataramani discloses the wafer scale method of claim 15, further comprising printing a dielectric layer (polyimide dielectric film as part of interconnect structure 78) over an edge side of the one or more signal contact traces, a de-matching layer, a portion of the piezoelectric layer, or combinations thereof (fig. 1; col. 6, lines 25-41).
Regarding claim 21, Venkataramani discloses the wafer scale method of claim 20, further comprising printing ground traces (76) on the plurality of ground contact traces and the edge side of the piezoelectric layer, the dielectric layer, and carrier block (figs. 1 and 5; cols. 7-8, lines 66-67 and 1-12).
Regarding claim 22, Venkataramani discloses the wafer scale method of claim 15, further comprising printing a plurality of electrical traces (interconnect conductors, 78, and ground electrode access conductors 76) routed on a surface of the carrier block and operatively coupled to at least one of the one or more signal electrodes, and one or more ground electrodes, and wherein the plurality of electrical traces comprises a plurality of signal traces and a plurality of ground traces (figs. 1-5; col. 6, lines 20-42; cols. 7-8, lines 66-67 and 1-13).
Regarding claim 23, Venkataramani discloses the wafer scale method of claim 22, further comprising electrically coupling the plurality of signal traces to respective signal electrodes (32) of the one or more signal electrodes (figs. 1-5; col. 6, lines 20-42; cols. 7-8, lines 66-67 and 1-13).
Regarding claim 24, Venkataramani discloses the wafer scale method of claim 23, further comprising additively manufacturing an electrically insulating material layer (polyimide) on at least a portion of the signal electrodes to electrically isolate the plurality of ground traces from the one or more signal electrodes (fig. 1; col. 6, lines 26-42).
Regarding claim 25, Venkataramani discloses the wafer scale method of claim 15, wherein dicing the acoustic array stack along the azimuthal direction comprises cutting one or more of the plurality of ground contact traces (figs. 3-4; col. 7, lines 59-65).
Regarding claim 26, Venkataramani discloses the wafer scale method of claim 25, further comprising filling dicing cuts made in elevational and azimuthal directions with an electrically conductive filler material (silver epoxy), wherein the dicing cuts define individual phased array transducers (cols. 7-8, lines 66-67 and 1-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani, in view of Sato (US 2004/0011134 A1).
Regarding claim 18, Venkataramani discloses all of the elements of the current invention as detailed above with respect to claim 15. Venkataramani, however, does not explicitly disclose filling element dicing kerfs to provide mechanical support to a plurality of transducer elements of the phased array transducers, before dicing the acoustic array stack along the azimuthal direction.
Sato teaches that it is well known to perform a closely related method, including providing a piezoelectric layer (12) (fig. 2); forming a plurality of traces (slotted ones of 18, 20) to define an acoustic array stack (fig. 3); dicing the acoustic array stack perpendicular to the ground contact traces at least twice (figs. 5 and 9) to define strips of phased array transducers 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Venkataramani to incorporate the use of reinforcing material in the dicing kerfs of Sato. The use of reinforcing material was predictably and advantageously employed to protect formed conductive layers and piezoelectric material edges, which are fragile, and to maintain integrity of the formed piezoelectric body, during manufacturing steps, in order to avoid costly rework. Moreover, there is no indication in the instant application that any special steps were devised to use the known reinforcing material in the manner intended in Sato, with the old method of Venkataramani; nor is there evidence of any surprising results from this obvious combination, which would have been done with reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to Hanafy et al. (EP 0663244 A2; provided by Examiner) and Flesch et al. (US 6,656,124 B2), as well as the remaining cited prior art, as they are particularly relevant. Flesch apparently discloses the limitations of claim 15 as shown in figs. 3 and 7-12 (also: col. 7, lines 35-55; cols. 7-8, lines 66-67 and 1-7; cols. 10-11, lines 55-67 and 1-20). Hanafy also discloses much, if not all of claim 15 (figs. 1-4; col. 6, lines 13-57). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729